Exhibit 10.22

 

S.Y. BANCORP, INC.

2005 STOCK INCENTIVE PLAN

 

DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

 

S.Y. Bancorp, Inc. (the “Company”) grants as of                                 
(the “Grant Date”) to
                                                                   (the
“Director” or “you”) a number of shares determined as set forth below, of the
common stock of the Company under the S.Y. Bancorp, Inc. 2005 Stock Incentive
Plan (the “Plan”).  A copy of the Plan is attached, and any capitalized terms
used but not defined in this Agreement shall have the meaning given them in the
Plan.

 

GRANT OF AWARD.  Subject to the terms and conditions of this Agreement and the
Plan, Company hereby grants to you a Restricted Stock Award in the number of
shares of Stock equal to $12,000, divided by the Fair Market Value per share on
the Grant Date (rounded down to the nearest whole share) (the “Shares”).   These
shares will be issued to you after that Grant Date, provided you have  signed
this Agreement, but are subject to restriction on transfer as set forth below.
The closing Fair Market Value per share on                  , 20    
was$        ; accordingly, the grant is          shares of Stock.

 

RESTRICTED PERIOD; TRANSFER RESTRICTIONS.  The Shares may not be sold,
transferred, pledged, exchanged, hypothecated or otherwise disposed during the
one year period after the Grant Date (the “Restricted Period”), other than by
will or by the laws of descent and distribution. You shall have the right to
receive dividends thereon during the Restricted Period, to vote the Restricted
Stock and to enjoy all other stockholder rights with respect thereto.

 

ACKNOWLEDGMENTS.   By signing below, you acknowledge that you have received a
copy of the Plan, and you hereby accept the Shares subject to all the terms and
provisions of the Plan and the program.  Nothing contained in the Plan, the
program or this Agreement shall give you any rights to continued service on the
Board of Directors of the Company or Stock Yards Bank.

 

 

 

 

S.Y. BANCORP, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

Director

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------